IN       THE
                                               TWELFTH   COURT OF          APPEALS
                                                     TYLER ,           TEXAS



ROBERT       C .   MORRIS
                                                                               NO .
                                                                                           tri&oW&forfiPoFAPPEALS
vs .                                                           §               T/C     N   0 J2itaQo4#12o7(appe3[s District
SHERRI       MILLIGAN ,      ET     AL.


                                      MOTION       FOR   EXTENSION             OF     TIME

TO     THE   HONORABLE       COURT        OF    APPEALS:
                                                                                       | CATHY S.LUSK, C
         COMES NOW . Robert C - Morris . Appellant Pro Se. 15 the above\*
numbered cause, and respectfully files and submits this his Motion"""For
Extension of Time, to file Appellate Brdef . Morris seeks his second
extension of           time due to             the followinq            circumstances beyond his control.
                                                               I   .

         Morris is presently incarcerated at the Smith Unit of TDCJ in Laraesa .
Texas - He         is proceedinq           in    this matter             informa pauperis.
         Morris also wishes                to direct       the Court's attention                       to a Motion
For Immediate Court Or&er filed                          inaccompany of this motion on this date .
The facts presented in that motion are the bases for this second extension
of     tim e -

         Being      indigent. Morris relies upon prison officials to obtain the
necessary supplies to                 file courc pleadings- For TDCJ this duty falls
upon the Access To Courts department, which each unit has a ATC Supervisor
On     the Smith Unit that person                   is Albert Jimenez.
         On February 24, 2015 . Morris requested 180 sheets of paper to
prepare three(3) copies of his appellate brief. Mr. Jimenez refused
to supply 180 sheets,                 instead providing 35 sheets of paper. Morris has
souqht relief from                the administrative remedies a vailab ifet to him. The
Step 1 qrievance was returned on March 6, 2015. denyinq relief, stating
Jimenez did nothinq wronq despite U.S. Supreme Court law and TDCJ policy.
Morris has appealed this decision                          to the next level , but a decision
can     take up       to    40 days .
         Morris's          filinq    deadline       is March             17, 2015- The             likelihood       that
Morris       is provided          the necessary supplies by March                               17- 2015      is   very
unlikely, even with a Court Order. Thus . Morris request a second extension
of     time of 30 days            to new filing deadline of April 16 , 2015 , due to
the circumstances presented herein and in accompanying motion for
immediate          c o u r t order-
        Morris asserts he would have              timely filed       his appellate brief                 if
he had had      the necessary supplies. These circumstances are beyond
Morris's control and            the   extension       is not    to cause delay or              injury    to
parties     involved.

                                                  PRAYER


        WHEREFORE , PREMISES CONSIDERED,                the Appellant Robert C. Morris ,
prays     this Honorable Court qrants an                extension of       time from March              17,
2015    to April    16,    2015   due    to   these   extraordinary circumstances beyond
Morris 's control , in          the   interest of       justice.

                                                                  Respectfully Submitted,

DATED :   March    9 ,   2015


                                                                  Robert       Cf Morris
                                                                  Appellan t          Pro Se
                                                                  TDCJ-ID        #    1311083
                                                                  Smith    Unit
                                                                  13 13   CR     19
                                                                  Lamesa , TX           7933 1




                                        CERTIFICATE     OF     SERVICE



        I • Robert C. Morris . declare under penalty of perjury , that the foreqoing